Requestor:   Michael J. Englert, Esq., Town Attorney Town of Hyde Park 11 Raymond Avenue Poughkeepsie, N Y 12603
Written by:  Siobhan Crary, Assistant Attorney General
You have asked whether the ethics code adopted by the Town of Hyde Park, which includes a financial disclosure requirement, applies to Hyde Park town justices and Justice Court employees. As you note, while town justices and justice employees are town employees and town officers, which brings them within the coverage of the town ethics code, they also are governed by ethics rules promulgated by the Chief Judge.
The New York State Constitution, Article VI, §§ 20 and 28 provide that the Chief Judge shall establish standards and administrative policies for general application to judges and court employees throughout the State, and that town justices, and justice court employees shall be subject to such rules. The rules of the Chief Judge establish an ethics commission for the Unified Court System and contain the Code of Judicial Conduct. 22 NYCRR Parts 40 and 100. In the event of a conflict between the rules established by the Chief Judge pursuant to this constitutional authorization and requirements established by the town, the State rule would prevail. See, New York State Constitution, Art IX, § 2; Municipal Home Rule Law § 11.
Town justices are town employees. Informal Opinion No. 90-46. They are subject to the town ethics code to the extent that it is not inconsistent with State rules. The financial disclosure requirement contained in the rules of the Chief Judge applies only to State-paid judges, justices, officers and employees who either receive annual compensation at or above the SG-24 job rate or hold policy-making positions. 22 NYCRR § 40.2. Town justices are not required to file financial disclosure statements under the rules. It is, therefore, not inconsistent with State rules for the town to apply its own financial interest disclosure rules to town justices and Justice Court employees.
The Attorney General renders formal opinions only to officers and departments of State government. This perforce is an informal and unofficial expression of the views of this office.